DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR 20050042582) in view of Jung (KR 20170048971).
With regard to claim 1, Wook teaches a laser reflow apparatus (FIG. 4; CL. 1), comprising: a laser emission unit (410) configured to emit laser (402) to the bonding object (404) by converting the laser (402) to the form of a surface light source and a laser emission transfer unit (426/428) configured to transfer the laser emission unit to an emission position or a stand-by position (pg. 3, ln. 28 to pg. 4, ln. 28); and a beam transmission plate (434) configured to apply pressure to the bonding object (404), the beam transmission plate (434) being independently and separately mounted from the laser emission unit (410) (FIG. 4) and being made of a material transmitting a laser beam in the form of a surface light source (pg. 3, ln. 28 to pg. 4, ln. 28), and a beam transmission plate transfer unit (436) configured to transfer the beam transmission plate (434) to an operation position or a stand-by position (FIG. 4, pg. 3, ln. 28 to pg. 4, ln. 28).

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Wook reference, to include a bonding object transfer unit configured to transfer a bonding object, the bonding object transfer unit comprising a stage for supporting the bonding object, as suggested and taught by Jung, for the purpose of providing an enhanced transfer operation to enhance operational efficiency (Jung: pg. 4, ln. 10-12).   
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR 20050042582) in view of Lee (KR 20090028161)
With regard to claim 3, Wook teaches the invention as claimed however the citation does not teach the beam transmission plate transfer unit further comprises: at least one actuator configured to apply pressure to the beam transmission plate; and at least one pressure sensor configured to sense the pressure applied to the beam transmission plate by the actuator; however, Lee teaches the beam transmission plate transfer unit further comprises: at least one actuator configured to apply pressure to the beam transmission plate; and at least one pressure sensor configured to sense the pressure applied to the beam transmission plate by the actuator (Lee teaches a semiconductor chip bonding apparatus 100 which comprises a bonding head transferring unit 130 and a pressure sensor 150, and in order to measure the pressure applied to the substrate 111, the stage 110 is provided with a pressure sensor 150.  In addition, the semiconductor chip bonding apparatus 100 according to an exemplary embodiment includes a control unit 160 that controls the operation of the bonding head transfer unit 130 based on data provided from the pressure sensor 150. (see pg. 3, ln. 11-13; FIG. 3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Wook reference, to include the beam transmission plate transfer unit further comprises: at least one actuator configured to apply pressure to the beam transmission plate; and at least one pressure sensor configured to sense the pressure applied to the 
With regard to claim 4, Lee teaches the beam transmission plate transfer unit further comprises at least one height sensor configured to sense a height of the ((Lee teaches a semiconductor chip bonding apparatus 100 which comprises a bonding head transferring unit 130 and a pressure sensor 150, and in order to measure the pressure applied to the substrate 111, the stage 110 is provided with a pressure sensor 150.  In addition, the semiconductor chip bonding apparatus 100 according to an exemplary embodiment includes a control unit 160 that controls the operation of the bonding head transfer unit 130 based on data provided from the pressure sensor 150. (see pg. 3, ln. 11-13; FIG. 3).)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR 20050042582) in view of Endo (JP2011171551)
With regard to claim 5, Wook teaches the invention as claimed however the citation does not teach the beam transmission plate comprises abase material selected from the group consisting of quartz, sapphire, fused silica glass, and diamond; however, Endo teaches the beam transmission plate comprises abase material selected from the group consisting of quartz, sapphire, fused silica glass, and diamond (a laser transmissive window is made of quartz (cl. 10).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Wook reference, to include the beam transmission plate comprises abase material selected from the group consisting of quartz, sapphire, fused silica glass, and diamond, as suggested and taught by Endo, for the purpose of providing an enhanced transmissive medium through which a laser such as a UV laser could operate to perform a predetermined operation (pg. 5, ln. 19-20).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR 20050042582) in view of Kawai (JPH 11134920)
With regard to claim 6, Wook teaches the invention as claimed however the citation does not teach the beam transmission plate comprises a thin film coating formed on a bottom surface thereof; however, Kawai teaches the beam transmission plate comprises a thin film coating formed on a bottom 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kawai reference, to include the beam transmission plate comprises a thin film coating formed on a bottom surface thereof, as suggested and taught by Kawai, for the purpose of providing an enhanced transmissive medium through which a laser could operate to perform a predetermined operation (pg. 4, ln. 28-35, FIG. 2).

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JOSEPH W ISKRA/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761